CONSENT ORDER

Upon consideration of the Agreement for Discipline by Consent filed in the above entitled matter in accordance with Maryland Rule 16-808(0, it is this 21st day of July 2010:
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the Agreement for Discipline by Consent be, and it is hereby, approved; and it is further
ORDERED, that the Agreement for Discipline by Consent shall be made public; and it is further
ORDERED, that Judge Nalley shall be suspended without pay for a period of five (5) work days to be completed within thirty (30) days of July 21, 2010.